The Chancellor.
Mary A. Dare has been made a complainant without her consent. She claims adversely to the prayer of the bill. It is not enough that the court will protect her interests. She has a right to stand in such a position that she may set up her claim as she sees fit. As all the parties are before the court, there can be no difficulty In allowing the motion. She must be made a defendant, and permitted to set up her rights in her own way. The rule requiring the solicitor to pay costs for making use of a party’s name without consent, cannot apply when he has been applied to by one of several executors or administrators, and has acted in the name of all.
Motion allowed, without costs.